President.
There must be a taking, as well as a carrying away. Unless you can conclude, from the proof, that Campbell had abandoned the possession of the note to Prosser, who, from this abandonment, and his under*233taking to change the note, became liable to Campbell; or that Prosser, in consequence of his agreement, with consent to change, had taken the note; he had no possession; therefore, there can be no taking, and, of course, no larceny. But, if the possession was changed from Campbell to Prosser, a taking and carrying away by Campbell would be larceny, though Prosser had a share in the note; for the change of possession rendered Prosser answerable to Campbell for his half. If the possession of the note was not changed, and if Campbell imposed an empty paper, for one inclosing a note, though punishable as a misdemeanor, this, is no felony. Therefore, if the proof amount only to this, there can be no conviction on this indictment; although you or I may think, that there is little natural difference in the degree of enormity of such misdemeanor and larceny.
The jury found him guilty.